                        UNITED STATES DISTRICT COURT
                        EASTERN DISTRICT OF LOUISIANA


ROSLYNN BIENEMY ET AL.                                   CIVIL ACTION


VERSUS                                                   NO: 18-5574


CHATEAU D’ORLEANS                                        SECTION: “H”
APARTMENTS ET AL.



                             ORDER AND REASONS
         On June 1, 2018, Defendants removed this suit to this Court from
Orleans Parish’s Civil District Court. 1 At the time, Defendants alleged that
this Court had diversity jurisdiction under 28 U.S.C. § 1332. 2 Subsequently,
on August 29, 2018, Magistrate Judge van Meerveld partially granted
Plaintiffs’ request for leave to amend their Complaint, which resulted in
Gulfway Terrace Associates, LP (“Gulfway”) being substituted as a Defendant
in this suit in place of the Defendant previously identified as Chateau
D’Orleans Apartments. 3
         On October 2, 2018, this Court ordered Defendants to file within 10 days
an Affidavit that identified the citizenship of Defendant Gulfway. 4 This Court



1   See Doc. 1.
2   See id.
3   See Docs. 45, 46.
4   Doc. 57.

                                         1
granted Defendants’ request for an extension to comply with its October 2,
2018 Order and Reasons. 5 Nevertheless, on October 24, 2018, Defendants filed
a Response to this Court’s previous Order and Reasons conceding that they “do
not have access to” information necessary to determine Gulfway’s citizenship. 6
Defendants further admitted that they received information suggesting that
Gulfway is a Louisiana citizen, which would defeat complete diversity because
it is undisputed that all Plaintiffs are Louisiana citizens. 7 Defendants
ultimately conceded that they “cannot meet their burden to establish complete
diversity.” 8 As such, this Court lacks subject matter jurisdiction in this suit,
and the case must be remanded to state court. 9 Accordingly;
         IT IS ORDERED that this case is REMANDED to state court.


                          New Orleans, Louisiana this 30th day of October, 2018.




                                             ____________________________________
                                             JANE TRICHE MILAZZO
                                             UNITED STATES DISTRICT JUDGE




5   Doc. 65.
6   Doc. 70.
7   See Doc. 1. See also 28 U.S.C. § 1332; Caterpillar Inc. v. Lewis, 519 U.S. 61, 68 (1996)
    (noting that diversity jurisdiction under § 1332 exists only when no plaintiff has the same
    citizenship as any defendant) (citing Strawbridge v. Curtiss, 7 U.S. 267, 267 (1806)).
8   Doc. 70. See also Howery v. Allstate Ins. Co., 243 F.3d 912, 916 (5th Cir. 2001) (“[T]he
    burden of establishing federal jurisdiction rests on the party seeking the federal forum.”).
9   28 U.S.C. § 1447(c) (“If at any time before final judgment it appears that the district court
    lacks subject matter jurisdiction, the case shall be remanded.”).

                                                2
